NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                             FOR THE NINTH CIRCUIT
                                                                               DEC 13 2021
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
GUOFANG ZHANG,                                   No.   15-73651

              Petitioner,                        Agency No. A089-897-553

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 19, 2021**
                                Pasadena, California

Before: BERZON and RAWLINSON, Circuit Judges, and DORSEY,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.
      Petitioner Guofang Zhang (Zhang) seeks review of the denial of his application

for asylum, withholding of removal, and relief under the Convention Against Torture

(CAT).

      “We review for substantial evidence factual findings underlying the denial of

a withholding or CAT claim. . . .” Flores-Vega v. Barr, 932 F.3d 878, 886 (9th Cir.

2019) (citation omitted). Under substantial evidence review, “[t]o reverse, we must

find that the evidence not only supports that conclusion, but compels it.” Zheng v.

Holder, 644 F.3d 829, 835 (9th Cir. 2011) (citation, alternations, and emphases

omitted).

      When the Board of Immigration Appeals (BIA) conducts its own review of the

evidence and law rather than adopting the decision of the Immigration Judge (IJ), our

review “is limited to the BIA’s decision, except to the extent the IJ’s opinion is

expressly adopted.” Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006).

However, if the BIA adopts the IJ’s decision while adding some of its own reasoning,

we will review both decisions. See Lopez-Cardona v. Holder, 662 F.3d 1110, 1111

(9th Cir. 2011).

      Substantial evidence supports the BIA’s adverse credibility determination based

on inconsistencies in the record and insufficient corroborating evidence. The pertinent

parts of Zhang’s application asserting past persecution and fear of future persecution


                                          2
involve an alleged beating while in police custody. Yet, when Zhang’s counsel

specifically asked him at his hearing before an immigration judge what took place

during the particular time mentioned in his sworn statement, Zhang omitted being

pushed to the floor and beat in the back with a baton. Zhang’s wife would have been

familiar with his alleged persecution in China, but she did not attend the hearing to

testify on his behalf. Moreover, when asked why she did not attend, Zhang’s answers

varied from it not occurring to him to ask her to testify, to he informed her but she

refused, to he informed her and she responded by saying she would attend if his

petition was granted, but not otherwise. Because of the important nature of this

alleged incident of persecution and its bearing on his application, the inconsistencies,

omissions, and lack of corroboration constitute substantial evidence supporting the

denial of asylum and withholding of removal. See Kin v. Holder, 595 F.3d 1050,

1056-57 (9th Cir. 2010).

      Zhang’s CAT claim rests on the same testimony that the agency found not

credible. Therefore, absent some other evidence of a clear probability of future

torture, substantial evidence supports the denial of CAT relief. See Farah v. Ashcroft,

348 F.3d 1153, 1157 (9th Cir. 2003). There is no such evidence. The Country

Reports in the record do not establish that Zhang will be targeted for future torture.




                                           3
We therefore deny the petition as to CAT relief. See Lanza v. Ashcroft, 389 F.3d 917,

936 (9th Cir. 2004).

      PETITION DENIED.




                                         4